            Case 2:20-cv-01384-WSS Document 50 Filed 10/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



GORGE DESIGN GROUP LLC, et al,

                      Plaintiffs,                       Civil Action No. 2:20-cv-1384

       v.                                               Hon. William S. Stickman IV

SYARME, et al,

                      Defendants.



                        ORDER SETTING BRIEFING SCHEDULE

       AND NOW, this 21st day of October 2020, Defendant Neomagic Corporation having

filed a Motion for Attorneys’ Fees and Costs with Memorandum in Support thereof, IT IS

HEREBY ORDERED that Plaintiffs’ response and brief in opposition thereto, not to exceed

thirty-five pages, shall be filed by November 5, 2020. No reply briefs are permitted absent

leave of court.




                                                   BY THE COURT:


                                                   /s/ William S. Stickman IV
                                                   WILLIAM S. STICKMAN IV
                                                   UNITED STATES DISTRICT JUDGE
